NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUN CUI,                                        No.    18-71041

                Petitioner,                     Agency No. A203-217-433

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Jun Cui, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying her motion to reopen. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law.

Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny in part

and dismiss in part the petition for review.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cui’s contentions that the BIA misapprehended applicable law and

insufficiently explained its decision are not supported by the record. We lack

further jurisdiction to review the BIA’s discretionary sua sponte determination.

See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016) (the court’s jurisdiction to

review BIA decisions denying sua sponte reopening is limited to reviewing the

reasoning behind the decisions for legal or constitutional error).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   18-71041